Per Curiam.
Defendant Charles K. Agers appeals from a conviction on a charge of escape. At the time of the escape, defendant was confined in the Walla Walla County Jail pending the outcome of an appeal of a first-degree forgery conviction.
Error is assigned to the trial court’s denial of defendant’s motion for: (1) access to the Walla Walla County Law Library for the purpose of preparing a writ of habeas' corpus to attack the forgery judgment and sentence; and (2) a continuance of his escape trial in order to prepare said writ.
Neither proposition is supported by probative au*13thority as required by State v. Rutherford, 66 Wn.2d 851, 405 P.2d 719 (1965). These two issues are within the discretion of the trial court; we find no abuse of that discretion. Judgment affirmed.
Petition for rehearing denied June 21,1971.
Review denied by Supreme Court July 26,1971.